 
EXHIBIT 10.1


ACIS – SIMTROL TECHNOLOGY AGREEMENT




THIS TECHNOLOGY AGREEMENT (“Agreement”) is made this March 5, 2009 (the
“Effective Date”) by and between ACIS, Inc., a Texas corporation, having
principal offices at 8626 Tesoro Drive, Suite 510, San Antonio, Texas 78217
(“ACIS”), and Simtrol, Inc., having principal offices at 520 Guthridge Court,
Suite 250, Norcross, GA 30092 (“Simtrol”).


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.  DEFINITIONS.  All capitalized terms used herein shall have the meanings set
forth below.


1.1  CycleFreeTM Kernel means the Willie-event-kernel and any implementation
thereof (including single or multiple stack and polling or non-polling), in
source and object code forms, as well as any Derivatives thereof created by or
for ACIS or Simtrol during the term of this Agreement. CycleFreeTM Kernel means
the intellectual property represented by U.S. Patent Number 6,035,321, and is
sometimes referred to herein as the ACIS Kernel, or the Kernel.  The Kernel
implements event scheduling by use of an underlying multi-threading library.


1.2  ACIS/MS Superkernel means an implementation of the CycleFreeTM Kernel based
on top of an underlying Microsoft Platform that provides threads and
synchronization primitives.


1.3  ACIS Tools means the tools, class libraries, utilities and other programs
developed or acquired by ACIS relating to the CycleFreeTM Kernel (including the
W++ preprocessor), as well as any Derivatives thereof created by or for ACIS
during the term of this Agreement.


1.4  ACIS Technology means the ACIS owned CycleFreeTM Kernel, ACIS Tools,
associated programmer and/or user documentation, and all related Intellectual
Property Rights.


1.5  Simtrol Products means all computer programs developed or marketed by
Simtrol incorporating the ACIS Technology, in whole or part, including
applications, operating system control systems, utilities, or otherwise.


1.6  Simtrol Technology License Rights means the right to perform CycleFreeTM
Development using implementations of the CycleFreeTM Kernel, but does not
include any other technology, intellectual property or works of authorship owned
by Simtrol or its other suppliers.


 
 

--------------------------------------------------------------------------------

 
1.7  Simtrol Tools means the tools, class libraries, utilities and other
programs developed or acquired by Simtrol relating to the CycleFreeTM Kernel, as
well as any Derivatives thereof created by or for Simtrol during the term of
this Agreement.


1.8  CycleFreeTM Development means use of the CycleFreeTM Kernel and the ACIS
Tools for the construction of programs with a cycle-free invocation structure.


1.9  Derivatives means:  (i) for material subject to copyright protection, any
work that is a modification of one or more pre-existing works of the ACIS
Technology, such as a revision, modification, translation, abridgement,
condensation, expansion, collection, compilation or any other form in which such
pre-existing works may be recast, transformed or adapted; (ii) for patentable or
patented materials, any adaptation, subset, addition, improvement or combination
of the Intellectual Property Rights of the ACIS Technology, and (iii) for any
material subject to trade secret protection, any new material, information or
data from the ACIS Technology, including new material which may be protectable
by copyright, patent or other proprietary rights. Notwithstanding the above,
Derivatives does not mean an application or other work of authorship created by
Simtrol or its other suppliers.


1.10  Intellectual Property Rights means all worldwide (a) patents, patent
applications and patent rights (including without limitation U.S. Patent No.
6,035,321 (the “321 Patent”) and all foreign counterparts thereto); (b) rights
associated with works of authorship, including copyrights, copyrights
applications, copyrights restrictions, mask work rights, mask work applications
and mask work registrations; (c) rights relating to the protection of trade
secrets and confidential information; (d) rights analogous to those set forth
herein and any other proprietary rights relating to intangible property; (e) any
“moral” or equivalent rights (including, without limitation, rights of
attribution, integrity, disclosure, and withdrawal); and (f) divisions,
continuations, renewals, reissues and extensions of the foregoing (as
applicable) now existing or hereafter filed, issued, or acquired.


1.11  Microsoft Platform means Windows 2000, Windows XP, Windows CE, Windows NT,
Windows Me, VISTA, all predecessor or successor versions thereof and any other
operating system, embedded operating system or development platform developed or
marketed by Microsoft Corporation prior to or during the term of this Agreement.


2.  INTELLECTUAL PROPERTY RIGHTS


2.1  Intellectual Property Rights.  The parties agree that, except for a prior
license by ACIS to Simtrol dated September 27, 2001 (“Previous Agreement”), ACIS
owns all of the Intellectual Property Rights, and Derivatives, associated with
the ACIS Technology.  The Parties further agree that this Agreement replaces and
supersedes the Previous Agreement as of the Effective Date.


2.2  Partial Grant of Intellectual Property Rights. Concurrently with the
issuance of stock as set forth in paragraph 4.1, ACIS gives, grants, assigns,
transfers and conveys to Simtrol, and to any entity acquiring Simtrol, the right
to use the ACIS Technology for all current and future Simtrol Products if, and
only if, the CycleFreeTM Kernel library is statically linked with the code of
Simtrol, and not distributed as a separate dll library.  Simtrol may use the
CycleFreeTM Kernel libraries, with the right to modify them, as needed, for
portability and bug fixes, in single and multi-stack implementations, without
restrictions regarding the underlying platform.  The CycleFreeTM Kernel
libraries may not be extended or modified to work in a stack-less
implementation.  Purchasers of Simtrol Products are sublicensed to use those
Simtrol Products, subject to the limitations stated herein.


 
 

--------------------------------------------------------------------------------

 
2.3  Intent. The intent of this conveyance is to grant the ACIS Technology to
Simtrol as a platform independent library for the execution of programs on top
of an operating system that provides multi-threading library support.  This
includes Windows, Linux, vxWorks and most other O/S platforms, and this
limitation will not significantly encumber Simtrol’s use of the library.  ACIS
retains its exclusive claim for enhancements that might render the CycleFree™
methodology independent of any underlying operating system.


2.4  Preprocessor. The language preprocessor, that is currently licensed for use
to Simtrol, is, and continues to be available to, Simtrol, without an annual or
other license fee or charge, as well as any acquiring entity.


2.5  Enhancements. Simtrol agrees not to make any functional enhancement to the
CycleFree™ Kernel which would render the Kernel independent of an underlying
multithreaded operating system (“Independent Enhancements”).  Such Independent
Enhancements, along with any and all patentable claims to future enhancements
related to the CycleFree™  methodology, remain the intellectual property of
ACIS, Inc.


2.6  CycleFree™ ACIS retains exclusive ownership of the term “CycleFree™” and
Simtrol shall only use or refer to that term in any marketing or collateral
materials as necessary to protect ACIS’ intellectual property rights.  Further
use shall be specifically licensed under the terms of a separate agreement.


2.7  Future Claims. Simtrol warrants that it will make no future claims on the
CycleFree™ programming language technology, nor will it separately market the
tools for use by third parties as a general purpose programming methodology.


3.  DELIVERY


3.1  ACIS Technology. Simtrol has been provided with source and object code
copies of CycleFreeTM Kernel, ACIS Technology and all related tools, as well as
electronic and hardcopy copies of associated documentation.


3.2  Updates. ACIS will keep Simtrol informed of all newly-developed ACIS
Technology. Except for the foregoing, ACIS has no obligation to provide support
or maintenance to Simtrol with respect to the ACIS Technology.


4.  CONSIDERATION


4.1  Consideration.  For and in consideration and subject to the terms and
conditions of this Agreement, Simtrol agrees to pay and shall grant to ACIS
fully-vested options (“Options”) to acquire One-Hundred Fifty Thousand (150,000)
shares (“Shares”) of Simtrol common stock at an exercise price of $0.15 per
Share.  The Options are granted pursuant to Simtrol’s 2002 Equity Incentive Plan
(“Plan”).  The grant of the Options to ACIS shall be deemed to be a nonstatutory
stock option (within the meaning of the Plan) granted for the services performed
by ACIS in creating and conveying to Simtrol the right to use the ACIS
Technology pursuant to the terms of this Agreement.  ACIS agrees to sign and
deliver to Simtrol such reasonable documentation as shall be deemed by Simtrol
to be reasonably appropriate and necessary in connection with the grant of the
Options.  Simtrol’s Compensation Committee of its Board of Directors has
approved the authorization and grant of the Options pursuant to the requirements
of the Plan.  ACIS acknowledges and agrees that an investment in the Options and
the Shares issuable upon exercise of the Options involves a high risk of loss of
the entire value of the Shares, and that Simtrol has made no promise or
representation that the Shares issuable upon exercise of the Options will
increase in value.


 
 

--------------------------------------------------------------------------------

 
4.2  Additional Consideration.  Simtrol further agrees that ACIS shall have
access to, and may use, the modifications to the source code of the CycleFreeTM
Kernel that Simtrol develops, and has developed, for its own purposes, as long
as ACIS’ use does not compete with products being marketed by Simtrol at the
time ACIS receives the code.


4.3  Taxes.  Each party shall be responsible for any and all taxes, duties or
other government-imposed fees imposed on such party as a result of the
transactions contemplated by this Agreement.  Such taxes shall be the sole
responsibility of the party against whom such taxes may be levied.  ACIS
understands that the grant and exercise of the Options, and the sale of Shares
obtained through the exercise of the Options, may result in tax liability.  ACIS
represents that it has consulted with, or will consult with, its tax advisor and
further acknowledges that it is not relying on Simtrol for any tax, financial or
legal advice.  ACIS specifically agrees that Simtrol has made no representation
as to any particular tax treatment with respect to the Options or the underlying
Shares.


5.  PROMOTION AND PROTECTION OF CYCLEFREETM TECHNOLOGY


5.1  Publicity and Promotion.  Simtrol will mark Simtrol Products as appropriate
to protect ACIS’s CycleFreeTM trademarks and its U.S. Patent Number 6,035,321.


5.2  Protection and Enforcement.  Simtrol will notify ACIS of any activities or
threatened activities of any third party of which Simtrol becomes aware that
infringes or will infringe any Intellectual Property Rights in the ACIS
Technology, and Simtrol will cooperate with and generally assist ACIS, at ACIS'
expense, in taking such action as may be necessary or desirable against any such
infringement.  ACIS may, but shall not be required to, institute an action
against the infringer at ACIS' sole cost and expense.  If ACIS elects not to
commence an action against an infringer, Simtrol may, but shall not be required
to, institute such an action at Simtrol's sole cost and expense on ACIS’s behalf
and ACIS will fully cooperate in any such action.  Any recoveries obtained by
either ACIS or Simtrol as a result of instituting an action against such an
infringer shall be first applied to reimburse the out-of-pocket costs and
expenses to the party responsible for initiating such action, and the balance of
such recoveries shall be shared equally by ACIS and Simtrol.


 
 

--------------------------------------------------------------------------------

 
6.  PROPRIETARY NOTICES


6.1  Trademarks.  ACIS grants to Simtrol a nonexclusive, worldwide license to
use ACIS’ trademarks, trade names, and logos (the "ACIS Trademarks"), as updated
by ACIS and agreed to in writing by Simtrol from time to time, in connection
with the sale and license of Simtrol Products as provided in this Agreement, as
necessary to protect ACIS intellectual property rights.  If any of the ACIS
Trademarks are to used in conjunction with Simtrol's or another party's
trademarks, then the ACIS Trademarks shall be presented legibly, but
nevertheless separated from the other, so that each appears to be a trademark in
its own right, distinct from the other mark.


6.2  Notices.  Simtrol will not remove any proprietary or confidential legends,
markings or copyright or other notices that ACIS has placed upon or within the
Simtrol Technology License Rights and will reproduce such markings on any copies
made by Simtrol in accordance with this Agreement. Without limiting the
foregoing, Simtrol agrees to include in all Simtrol Products incorporating
Simtrol Technology License Rights, that are subject to the 321 Patent and/or any
other ACIS patent, a patent notice in such form as specified by the United
States Patent and Trademark Office.


7.  REPRESENTATIONS AND WARRANTIES


7.1  Representations and Warranties of ACIS.  ACIS hereby represents and
warrants to Simtrol as follows:


(a) ACIS represents and warrants that all materials and services provided by
ACIS hereunder including, without limitation, the Simtrol Technology License
Rights, are either owned or properly licensed by ACIS and the use thereof by
Simtrol, its contractors or customers do not and will not infringe any
proprietary rights of any third party.  As of the date of this Agreement, ACIS
represents that it has not received any notice or claim from a third party
alleging that any of ACIS Technology infringes any Intellectual Property Rights
of such third party.


(b) ACIS represents and warrants that it has the full power to enter into this
Agreement, to carry out its obligations under this Agreement and to grant the
rights and licenses granted to Simtrol in this Agreement.


 
 

--------------------------------------------------------------------------------

 
7.2  Simtrol Warranty.  Simtrol represents and warrants that it has the full
power to enter into this Agreement and to carry out its obligations under this
Agreement.


8.  INDEMNIFICATION


8.1  Infringement.  ACIS shall defend, indemnify and hold harmless Simtrol and
its officers, directors, employees, shareholders, customers, agents, successors
and assigns from and against any and all loss, damage, settlement or expense
(including legal expenses), as incurred, resulting from or arising out of (i)
any breach of ACIS’ warranties under this Agreement; or (ii) any claim which
alleges that any Simtrol Technology License Rights provided to Simtrol
hereunder, or the exercise of Simtrol’s rights as provided under this Agreement,
infringes upon, misappropriates or violates any patents, copyrights, trademarks
or trade secret rights or other proprietary rights of any third party.  Simtrol
will provide ACIS with prompt written notice of the claim and permit ACIS to
control the defense, settlement, adjustment or compromise of any such
claim.  Simtrol may employ counsel at its own expense to assist it with respect
to any such claim; provided, however, that if such counsel is necessary because
of a conflict of interest of either ACIS or its counsel or because ACIS does not
assume control, ACIS will bear the expense of such counsel.  Simtrol shall have
no authority to settle any claim on behalf of ACIS.


8.2  ACIS’ Efforts.  If the exercise of Simtrol’s or a customer’s rights is
enjoined or becomes the subject of a claim of infringement, ACIS shall use all
reasonable efforts to make such replacements or modifications, as are necessary
to Simtrol’s and its customers’ continued exercise of its rights hereunder
without infringement.  If ACIS is unable to achieve either of the foregoing
within thirty (30) days (or such longer period as determined by Simtrol in good
faith) after the holding of infringement or the entry of the injunction, as
applicable, then Simtrol may cancel Options to purchase that number of Shares
that have an aggregate exercise price equal to or less than the actual costs or
fees incurred by Simtrol in restoring the ability to exercise its or its
customers' rights hereunder without infringement.  This shall be the sole remedy
of Simtrol.


8.3  Exceptions.  ACIS shall have no obligation under paragraphs 8.1 and 8.2  to
the extent any claim of infringement or misappropriation results from use of the
Simtrol Technology License Rights in combination with any other unique products,
other than the Simtrol Products, not intended by ACIS, or from any alteration or
modification of the Simtrol Technology License Rights not provided or authorized
by ACIS, if the infringement would not have occurred but for such combination,
alteration or modification.


9.  DEFAULT BY SIMTROL


9.1  Default by Simtrol.  Simtrol shall be in default under this Agreement if it
shall fail to make the required Options transfer to ACIS within 15 business days
of the execution of this Agreement, or Simtrol shall be in default of any other
material term, provision or covenant of this Agreement, and such material
default is not cured within thirty (30) days after written notice thereof to
Simtrol.


 
 

--------------------------------------------------------------------------------

 
9.2  Remedies for Simtrol Default. Upon the occurrence of any default, ACIS
shall have the right to assert all rights and remedies available under
applicable law other than termination of this Agreement or the Simtrol
Technology License Rights of Simtrol and its customers.


10.  TERM AND TERMINATION


10.1  Effective Date.  This Agreement shall be effective from the Effective
Date, and shall remain in force in perpetuity unless and until terminated by
mutual agreement or otherwise as provided herein.


10.2  Survival.  Section 8 and the Simtrol Technology License Rights of Simtrol
and its customers shall survive any termination of this Agreement.


11.  MISCELLANEOUS


11.1  Force Majeure.  No party shall be liable to another for delays or failures
in performance resulting from causes beyond the reasonable control of that
party, including, but not limited to, acts of God, labor disputes or
disturbances, material shortages or rationing, riots, acts of war, governmental
regulations, communication or utility failures, or casualties.


11.2  Import and Export.  The parties agree to comply with all applicable export
laws and regulations of the United States.  ACIS shall provide all information
under its control necessary or useful for Simtrol to obtain any export or import
licenses required for Simtrol to ship or receive Simtrol Technology.


11.3  Relationship of Parties.  ACIS and Simtrol are independent entities under
this Agreement and no other relationship is intended, including a partnership,
franchise, joint venture, agency, employer/employee, fiduciary, master/servant
relationship, or other special relationship.  Neither party shall act in a
manner that expresses or implies a relationship other than that of independent
entities, nor bind the other party.


11.4  No Third Party Beneficiaries.  Unless otherwise expressly provided, no
provisions of this Agreement are intended or shall be construed to confer upon
or give to any person or entity other than Simtrol and ACIS any rights, remedies
or other benefits under or by reason of this Agreement.  However, Simtrol is
entitled to grant sublicenses to its customers that purchase Simtrol Products.


11.5  Attorneys' Fees.  In addition to any other relief awarded, the prevailing
party in any action arising out of this Agreement shall be entitled to its
reasonable attorneys' fees and costs.


11.6  Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or sent by a
reputable overnight mail service (e.g., Federal Express), or by facsimile
confirmed by first class mail (registered or certified).  Notices will be deemed
effective the next day if sent by overnight mail, or the same day if sent by
facsimile and confirmed as set forth above.


 
 

--------------------------------------------------------------------------------

 
11.7  Assignment.  Simtrol or ACIS may assign its rights or delegate its
obligations hereunder, either in whole or in part, whether by operation of law
or otherwise, without the prior written consent of the other.  The rights and
liabilities of the parties under this Agreement will bind and inure to the
benefit of the parties' respective successors and assigns.


11.8  Waiver and Modification.  Failure by any party to enforce any provision of
this Agreement will not be deemed a waiver of future enforcement of that or any
other provision.  Any waiver, amendment or other modification of any provision
of this Agreement will be effective only if in writing on paper and signed by
the parties.


11.9  Severability.  If for any reason a court of competent jurisdiction finds
any provision of this Agreement to be unenforceable, that provision of the
Agreement will be enforced to the maximum extent permissible so as to effect the
intent of the parties, and the remainder of this Agreement will continue in full
force and effect.


11.10  Controlling Law.  This Agreement and any action related thereto shall be
governed, controlled, interpreted and defined by and under the laws of the State
of Texas, without regard to the conflicts of laws provisions thereof.


11.11  Entire Agreement.  This Agreement, including all exhibits which are
incorporated herein by reference, constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes and replaces
all prior and contemporaneous understandings or agreements, written or oral,
regarding such subject matter.


11.12  Duplicates.  This Agreement is executed in duplicate, each of which shall
be an original and together which shall constitute one and the same instrument.


In witness whereof, the parties have caused this Agreement to be executed by
their duly authorized representatives, who personally warrant their authority to
so act.



 
Simtrol, Inc.
 
ACIS, INC.
               
By:
/s/ Oliver Cooper
By:
/s/ Robert L. Mays
 
Oliver Cooper, CEO
 
Robert L. Mays, Jr., President
        Date: 03/09/2009 Date: 03/06/2009



 
 

--------------------------------------------------------------------------------

 